Citation Nr: 0313528	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran perfected a timely appeal of 
this decision in January 2000. 


REMAND

In March 2003, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), the Board sent the veteran and his 
service representative written notice regarding VA's duty to 
notify and assist the veteran in obtaining information and 
evidence necessary to substantiate his claim.  The veteran 
and his service representative were informed of what records 
VA would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim.  Finally, they were notified that the veteran had 30 
days to respond to this letter.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) and has, in effect, foreclosed the 
Board from attempting to cure any VCAA deficiencies.  As 
such, although the Board has provided the veteran and his 
service representative with the notice required by 38 C.F.R. 
§§ 3.159 and 19.9(a)(2)(ii), in light of the Federal 
Circuit's decision, this case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and duty to notify provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for post-traumatic 
stress disorder.  The letter also should 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of the 
claimant.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

3.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on this claim, to include all 
pertinent evidence received since the 
statement of the case (December 1999), 
and the applicable law and regulations 
governing service connection for PTSD.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


